DETAILED ACTION

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, line 3, “wherein the outer shell (b)” should read “wherein an outer shell (b)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JPH06-256731).  For discussion of Kobayashi, see the English Machine Translation.
Regarding claim 1, Kobayashi teaches a moisture sensitive hot melt composition (Abstract) in individual forms (Abstract; Figs. 3 and 4), the individual forms comprising: a. a core of moisture sensitive hot melt composition (Abstract, Paragraph [0005]), and b. an outer shell comprising a thermoplastic polymer (Abstract), wherein the individual forms include a sealed zone of outer shell material, extending outward from the body of the individual forms, on at least two opposing sides of the individual forms (Abstract; Figs. 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (U.S. Pat. Pub. 2007/0079748) in view of Remmers (U.S. Pat. Pub. 2014/0356562).
Regarding claims 1 and 2, Ahmed teaches a moisture sensitive hot melt composition in individual forms (Abstract, Paragraph [0031], claim 13), wherein the individual forms comprise a moisture sensitive hot melt composition (Abstract, Paragraph [0031], claim 13) and are selected from the group consisting of a pillow (Paragraph [0069]).  Ahmed further teaches the moisture sensitive hot melt composition is useful in disposable absorbent articles, such as disposable diapers, feminine napkins, and medical dressings and beddings (Abstract).
Ahmed fails to teach wherein the individual forms further comprise an outer shell comprising a thermoplastic polymer, wherein the individual forms include a sealed zone of outer shell material extending outward from the body of the individual forms, on at least two opposing sides of the individual forms.
Remmers teaches a hot melt composition in individual forms (Abstract), such as pillows (Paragraph [0162]), the individual forms comprising: a. a core of hot melt composition (Abstract), and b. an outer shell comprising a thermoplastic polymer (coating, Abtract), wherein the individual forms include a sealed zone of outer shell material, extending outward from the body of the individual forms, on at least two opposing sides of the individual forms (the coating completely covers the hot melt composition, Paragraph [0154], therefore, at least two opposing sides of the individual forms would include a sealed zone of outer shell material).  Remmers additionally teaches the coating is an anti-blocking coating which improves the handling of the hot-melt adhesives and prevents agglomeration permanently and reliably (Paragraph [0011]).  Furthermore, Remmers teaches the hot melt composition in individual forms can be used in diapers, sanitary napkins, and disposable medical drapes (Paragraph [0203]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the moisture sensitive hot melt composition in individual forms of Ahmed further comprise an outer shell comprising a thermoplastic polymer, wherein the individual forms include a sealed zone of outer shell material, extending outward from the body of the individual forms, on at least two opposing sides of the individual forms as taught by Remmers in order to provide the individual forms with an anti-blocking coating which improves the handling of the hot-melt adhesives and prevents agglomeration permanently and reliably.
Regarding claim 3, Remmers teaches wherein the outer shell is coextruded with the moisture sensitive hot melt composition (Abstract).
Regarding claim 4, Ahmed teaches wherein the moisture sensitive hot melt composition is selected from the group consisting of pH indicating, moisture indicating, and moisture absorbing (Abstract).
Regarding claim 5, Ahmed teaches wherein the moisture sensitive hot melt composition is selected from the group consisting of a hot melt wetness indicator composition (Abstract) and a hot melt moisture absorbent polymer composition (superabsorbent polymer, Abstract).
Regarding claim 6, Ahmed teaches wherein the moisture sensitive hot melt composition is a wetness indicator composition (Abstract).
Regarding claim 7, Ahmed teaches comprising an indicator selected from the group consisting of a pH indicator and a moisture indicator (Abstract; Paragraph [0051]).
Regarding claim 8, Ahmed teaches comprising an indicator selected from the group consisting of bromocresol green and bromophenol blue (Paragraph [0052]).
Regarding claim 9, Ahmed teaches wherein the moisture sensitive hot melt composition is a hot melt moisture absorbent polymer composition (superabsorbent polymer, Abstract).
Regarding claim 10, Ahmed teaches comprising from 10% by weight to 65% by weight of a moisture absorbent polymer (about 2% to about 50% by weight, Paragraph [0050]).
While the reference does not specifically teach the claimed range of 10-65% by weight, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Remmers teaches where the outer shell comprises from 2% by weight to 7% by weight of the moisture sensitive hot melt composition in individual forms (about 0.1 wt% to about 5 wt%, Paragraph [0156]).
Regarding claim 13, Remmers teaches where the outer shell comprises from 3% by weight to 6% by weight of the moisture sensitive hot melt composition in individual forms (about 0.1 wt% to about 5 wt%, Paragraph [0156]).
Regarding claim 14, Remmers teaches wherein the individual forms each weigh from 5 grams to 1000 grams (less than about 15 grams, Paragraph [0163]).
While the reference does not specifically teach the claimed range of 5 grams to 1000 grams, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Remmers teaches wherein the individual forms each weigh from 15 grams to 400 grams (less than about 15 grams, Paragraph [0163]).
While the reference does not specifically teach the claimed range of 15 grams to 400 grams, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 16, Remmers teaches wherein the thermoplastic polymer is selected from the group consisting of ethylene polymer (Abstract).
Regarding claims 17 and 18, Ahmed in view of Remmers fails to teach wherein the sealed zone is at least 1 millimeters (mm) in length extending outward from the body of the form and wherein the sealed zone is from 2 mm to 10 mm in length extending outward from the body of the form, respectively.
However, it would have been obvious to vary the length of the sealed zone extending outward from the body of the form, such as from 2 mm to 10 mm, in order to ensure the hot melt adhesive composition is sufficiently covered and sealed so that no adhesive leaks out during handling and storage.
Regarding claim 19, Remmers teaches wherein the individual forms each weigh from 15 grams to 1000 grams (less than about 15 grams, Paragraph [0163]).
While the reference does not specifically teach the claimed range of 15 grams to 400 grams, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ahmed in view of Remmers fails to teach wherein the sealed zone of the outer shell material extends at least 0.5 (mm) in length extending outward from the body of the form 
However, it would have been obvious to have the length of the sealed zone be at least 0.5 mm outward from the body of the individual forms, in order to ensure the hot melt adhesive composition is sufficiently covered and sealed so that no adhesive leaks out during handling and storage.
Regarding claim 20, Ahmed teaches a moisture sensitive hot melt composition in individual forms (Abstract, Paragraph [0031], claim 13), wherein the individual forms comprise a moisture sensitive hot melt composition (Abstract, Paragraph [0031], claim 13) and are selected from the group consisting of a pillow (Paragraph [0069]).  Ahmed further teaches the moisture sensitive hot melt composition is useful in disposable absorbent articles, such as disposable diapers, feminine napkins, and medical dressings and beddings (Abstract).
Ahmed fails to teach wherein the individual forms further comprise an outer shell that surrounds the hot melt composition.
Remmers teaches a hot melt composition in individual forms (Abstract), such as pillows (Paragraph [0162]), the individual forms comprising: a. a core of hot melt composition (Abstract), and b. an outer shell comprising a thermoplastic polymer (coating, Abtract), wherein the individual forms include a sealed zone of outer shell material, extending outward from the body of the individual forms, on at least two opposing sides of the individual forms (the coating completely covers the hot melt composition, Paragraph [0154], therefore, at least two opposing sides of the individual forms would include a sealed zone of outer shell material).  Remmers additionally teaches the coating is an anti-blocking coating which improves the handling of the hot-melt adhesives and prevents agglomeration permanently and reliably (Paragraph [0011]).  Furthermore, Remmers teaches the hot melt composition in individual forms can be used in diapers, sanitary napkins, and disposable medical drapes (Paragraph [0203]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the moisture sensitive hot melt composition in individual forms of Ahmed further comprise an outer shell comprising a thermoplastic polymer, wherein the individual forms include a sealed zone of outer shell material, extending outward from the body of the individual forms, on at least two opposing sides of the individual forms as taught by Remmers in order to provide the individual forms with an anti-blocking coating which improves the handling of the hot-melt adhesives and prevents agglomeration permanently and reliably.
Remmers additionally teaches the individual forms are coextruded (Abstract) and obtained by a process wherein the hot melt composition (a) is pumped through a coextrusion head and wherein the outer shell (b) is coextruded with the hot melt composition (a) such that the outer shell surrounds the hot melt composition (Paragraph [0045]), and then separating the coextruded material into individual forms (Paragraph [0050]).
The limitation “by a method selected from the group consisting of pinching, pressing and heat sealing” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Ahmed in view of Remmers discloses coextruded individual forms of moisture sensitive hot melt composition, obtained by a process wherein the moisture sensitive hot melt composition (a) is pumped through a coextrusion head and wherein the outer shell (b) is coextruded with the hot melt composition (a) such that the outer shell surrounds the hot melt composition (as discussed above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (U.S. Pat. Pub. 2007/0079748) in view of Remmers (U.S. Pat. Pub. 2014/0356562) and further in view of Gu (U.S. Pat. Pub. 2016/0287742).
Ahmed and Remmers are relied upon as discussed above.
Regarding claim 11, Remmers teaches wherein the outer shell has a melting temperature between about 60°C and about 130°C (Paragraph [0159]; the softening point would be lower than this as the outer shell would soften before it melts).   
Ahmed in view of Remmers fails to teach the application temperature of the moisture sensitive hot melt composition.
Gu teaches useful application temperatures of hot melt wetness indicator compositions include from about 100°C to about 180°C (Paragraph [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art that the outer shell of Ahmed in view of Remmers and Gu would have a Mettler Softening Point of no greater than 16.7°C of the application temperature of the moisture sensitive hot melt composition.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
December 17, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788